                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:18-cr-201-MOC-DCK-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                               ORDER
CAMERON JAMOND HALLMAN,                )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on defendant’s pro se Motion to Reduce Sentence

Pursuant to First Step Act of 2018, (Doc. No. 26).

                                            ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                           Signed: December 23, 2020




      Case 3:18-cr-00201-MOC-DCK Document 28 Filed 12/28/20 Page 1 of 1
